*409MEMORANDUM *
Romualda Aparicio de Camacho, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for withholding of removal and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for substantial evidence, see Abebe v. Gonzales, 482 F.3d 1037, 1039-40 (9th Cir.2005) (en banc), we deny the petition for review. She has not presented evidence that she has been persecuted or is in danger of being persecuted on account of any of the five statutory grounds justifying relief; nor has she produced evidence qualifying her for relief under CAT.
Petition DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.